                                  Maria C. Mannarino                                                  Dentons US LLP
                                  Managing Associate                                       1221 Avenue of the Americas
                                                                                             New York, NY 10020-1089
                                  maria.mannarino@dentons.com                                            United States


                                                                           བྷ ᡀSalans FMC SNR Denton McKenna Long
                                                                                                       dentons.com




July 1, 2021

VIA ECF


The Honorable Vernon S. Broderick                                           7/6/2021
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:     Williams v. Greenwood Nursery, Inc., Case No. 1:21-cv-01618-VSB


Dear Judge Broderick:

We represent defendant Greenwood Nursery, Inc. (“Defendant”) in the above-referenced matter.
Together with counsel for plaintiff, Milton Williams, we jointly and respectfully move this Court to stay all
case deadlines in this action for forty five (45) days, from July 1, 2021 to August 16, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

                                                       Respectfully submitted,


                                                   /s/ Maria C. Mannarino
                                                    Maria C. Mannarino




cc:     All counsel of record (by ECF)
